DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlicki et al. (Kotlicki; US Pub No. 2013/0215903 A1).
As per claim 1, Kotlicki discloses a wireless security system premises gateway component comprising:
a local area network (LAN) communication component configured to communicate over a LAN at a premises, wherein the LAN communication component is configured to communicate wirelessly with a plurality of wireless security system sensors distributed at the premises (Fig. 1, Sensors 112, 114, 110 wirelessly communicating with the Gateway Component 130/120 via first Local Area Network Z-Wave, Zbee; paragraph [0029], dual communication-interface facility monitoring and management subsystem 130 operatively to communicate with each of the multiplicity of facility monitoring/management devices 110, 112 and 114 via at least one of a first multiplicity of communication protocols. The first multiplicity of communication protocols may include, for example, Z-Wave, ZigBee.);
a wide area network (WAN) communication component different from the LAN communication component and configured to communicate over a WAN located remotely from the premises (paragraph [0015]: a wide area network external to the facility);
a security system controller component (Fig. 1, 130) configured to communicate security system information including state information regarding the security system (paragraph [0038]: user 140 employing a laptop computer 144 may receive a security alert [state information] generated by motion detector 112 via dual communication-interface facility monitoring and management subsystem 130 and via facility communication gateway 120, which security alert is generated responsive to motion detector 112 detecting motion with a section of residence 100 monitored by motion detector 112.) and control inputs for the security system (paragraph [0039]: As yet further shown in the example of  Fig. 1, user 140 employing a smartphone 146 such as, for example, an IPHONE.RTM., may utilize a suitable smartphone application to send an instruction [control inputs] via facility communication gateway 120 and via dual communication-interface facility monitoring and management subsystem 130 to remote controlled light dimmer 114, which instruction instructs remote controlled light dimmer 114 to dim the lights in a section of residence 100), wherein the state information is determined based, at least in part, on communication over the LAN with the plurality of wireless security system sensors via the LAN communication component (paragraph [0038]: security alert generated by motion detector; paragraph [0039]: It is appreciated that user 140 may be located within another section of residence 100 [in communication range] and that smartphone 146 may communicate with facility communication gateway 120, for example, via WiFi; see Fig. 1, clearly showing a direct connection); and
a communications interface component configured to concurrently communicate the security system information to a destination device over both the LAN and the WAN using the LAN communication component and the WAN communication component, the communications interface being configured to transmit a first type of the security system information to the destination device over the WAN using the WAN communication component and to transmit a second type of the security system information to the destination device over the LAN using the LAN communication component, wherein the first type of security system information is different from the second type of security system information (paragraph [0015], WAN external to the facility; paragraph [0017]: Additionally or alternatively, the communicating with each of the multiplicity of facility monitoring/management devices includes receiving at least one facility management instruction from a user employing a communicator device connected to the wide area network [communication interface component] via the facility communication gateway and to communicate the at least one facility management instruction to the at least one facility management device; paragraph [0037]: receive real-time video feed through WiFi when located within the residence; paragraph [0043]: receive security alert through WAN when located outside the residence); and
a single gateway housing configured and sized to house the LAN communication component, the WAN communication component, the communications interface component, and the security system controller (Fig. 1, Facility Communication Gateway 120; paragraph [0028]; paragraph [0033]: USB adaptor device implementing dual communication-interface facility monitoring and management subsystem 130 may be inserted into an appropriate USB port in facility communication gateway 120 direct communication therewith; paragraph [0039]: transmitting control signals to appliances within the residence).
As per claim 2, Kotlicki discloses the wireless security system premises gateway component of claim 1, wherein the first type of security system information includes video streaming (paragraph [0037]: real time video feed). 
As per claim 3, Kotlicki discloses the wireless security system premises gateway component of claim 2, wherein the video streaming is from one or more security cameras located at the premises, the one or more security cameras being part of the plurality of wireless security system sensors (Fig. 1, Camera 110; paragraph [0037]).
As per claim 5, Kotlicki discloses the wireless security system premises gateway component of claim 2, wherein the second type of security system information includes the state information for the security system (paragraph [0038]: security alert generated by motion detector).
As per claim 7, Kotlicki discloses the wireless security system premises gateway component of claim 1, wherein the second type of security system information includes the state information for the security system (paragraph [0038]: security alert generated by motion detector).
As per claim 10, Kotlicki discloses the wireless security system premises gateway component of claim 1, wherein the destination device comprises a remote security server system providing a remote security system service (Fig. 1; paragraph [0040]: Central Cloud Service Management Platform 148).
As per claim 11, Kotlicki discloses the wireless security system premises gateway component of claim 1, wherein the destination device comprises a general purpose mobile computing device storing a downloaded premises security system interface and control application to communicate with the wireless security system premises gateway component (paragraph [0039]: smartphone 146 having a smartphone application).
As per claim 12, Kotlicki discloses the wireless security system premises gateway component of claim 1, wherein the LAN comprises a local wireless network (paragraph [0005], line 13).
As per claim 13, Kotlicki discloses the wireless security system premises gateway component of claim 12, wherein the local wireless network includes a Wi-Fi network (paragraph [0011], lines 1-2).
As per claim 15, Kotlicki discloses the wireless security system premises gateway component of claim 12, wherein the WAN comprises a cellular communication network (paragraph [0030]: 3G/LTE cellular protocol).
As per claim 16, Kotlicki discloses the wireless security system premises gateway component of claim 1, wherein the WAN comprises a cellular communication network (paragraph [0030]: 3G/LTE cellular protocol).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Trundle et al. (Trundle; US Patent No. 8,350,694 B1).
As per claim 4, Kotlicki teaches the wireless security system premises gateway component of claim 2.
Kotlicki does not expressly teach wherein the second type of security system information includes status information for the plurality of wireless security system sensors.
Trundle teaches wherein the second type of security system information includes status information for the plurality of wireless security system sensors (col. 12, lines 4-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the status information as taught by Trundle, since Trundle states in column 12, lines 4-17 that such a modification would result in identifying the location of concern to a user.
As per claim 6, Kotlicki teaches the wireless security system premises gateway component of claim 1.
Kotlicki does not expressly teach wherein the second type of security system information includes status information for the plurality of wireless security system sensors.
Trundle teaches wherein the second type of security system information includes status information for the plurality of wireless security system sensors (col. 12, lines 4-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the status information as taught by Trundle, since Trundle states in column 12, lines 4-17 that such a modification would result in identifying the location of concern to a user.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Lincke et al. (Lincke; US Patent No. 6,253,326 B1).
As per claim 8, Kotlicki teaches the wireless security system premises gateway component of claim 1.
Kotlicki does not expressly teach wherein the first type of security system information includes network message types with larger data packets and the second type of security system information includes network message types with smaller data packets.
Lincke teaches wherein the first type of security system information includes network message types with larger data packets and the second type of security system information includes network message types with smaller data packets (col. 113, lines 41-44: larger data packet; col. 10, lines 35-41: smaller data packet).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the different data packet sizes as taught by Lincke, since Lincke states that such a modification would result in communicating a data packet size which matched the corresponding network capabilities.
As per claim 9, Kotlicki teaches the wireless security system premises gateway component of claim 1.
Kotlicki does not expressly teach wherein the first type of security system information includes bandwidth intensive communications that require greater network bandwidth than the second type of security system information.
Lincke teaches wherein the first type of security system information includes bandwidth intensive communications that require greater network bandwidth than the second type of security system information (col. 1, lines 59-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement correlating a bandwidth size to a network type as taught by Lincke, since Lincke states that it is well known in the art to select a communication network type based upon a bandwidth size.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlicki in view of Kim (US Pub No. 2016/0150298 A1).
As per claim 14, Kotlicki teaches the wireless security system premises gateway component of claim 12.
Kotlicki does not expressly teach wherein the local wireless network includes a Bluetooth low energy network.
Kim teaches wherein the local wireless network includes a Bluetooth low energy network (paragraph [0051], line 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Bluetooth Low Energy as taught by Kim, since Kim states in paragraph [0051] that any one of a plurality of communication protocols would result in the same local area network functionality.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maher et al. (Maher; US Patent No. 9,973,535 B2): similar inventive concept
Pathuri (US Pub No. 2016/0112870 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684